Name: Commission Regulation (EEC) No 3686/89 of 8 December 1989 fixing the target ceiling for imports of olive oil into Portugal in the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 12. 89 No L 360/21Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3686/89 of 8 December 1989 fixing the target ceiling for imports of olive oil into Portugal in the 1989/90 marketing year oils and fats sector were laid down by Regulation (EEC) No 1634/86 (4), as last amended by Regulation (EEC) No 2439/89 Q ; whereas, in view of the current situation on the market for olive oil in Portugal, certain special detailed rules for the application of that mechanism should be laid down for the current marketing year, the better to organize imports into that country ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Article 249 of the Act of Accession provides that the supplementary trade mechanism (STM) is to apply to olive oil ; whereas Article 251 of that Act provides that a forward estimate is to be drawn up, as a general rule at the start of each marketing year, of production and consumption of olive oil in Portugal ; whereas the target ceiling fixed is based on the estimate thus drawn up ; Whereas pursuant to Article 251 of the Act of Accession, the ceiling must be successively fixed at levels designed to ensure that traditional trade patterns alter in such a way that the Portuguese market is gradually and harmoniously opened up ; Whereas, as Regulation (EEC) No 569/86 allows for the possibility of spreading out the issue of STM licenses, in the light of experience gained the quantities for which licences are issued should be limited for each quarter ; Whereas, with a view to ensuring minimum supply to the greatest number of operators to satisfy their immediate requirements, it should be provided that each operator may submit tenders in respect of a minimum quantity only ; whereas, with a view to preventing this provision from being circumvented in any way and consequently to preventing a small number of operators from monopo ­ lizing the quantities put up for sale, it should be provided that only recognized operators may be allocated quantities to be exported ; Whereas Commission Regulation (EEC) No 574/86 (3), as last amended by Regulation (EEC) No 3296/88, lays down the detailed rules for the application of the supplementary mechanism applicable to trade for all agricultural sectors ; whereas certain detailed rules applying specifically to the Article 1 The target ceiling for imports into Portugal of olive oil falling within CN codes 1509 and 1510 00 from the other Member States is hereby fixed at 1 5 000 tonnes for the period 1 November 1989 to 31 October 1990. For each quarter, the maximum quantity in respect of which STM licences may be issued shall amount to 3 750 tonnes. Where applications for STM licences relate to quantities exceeding the abovementioned quarterly ceiling, the Commission shall authorize the Member States concerned to issue licences in proportion to the quantity available. Article 2 Applications for STM licences shall be admissible only if they are submitted by a natural or legal person conducting an activityin the olive oil sector and entered by virtue of such activity at 31 October 1988 in a public registry of a Member State. In addition, tenderers may submit applications in respect of a maximum of 500 tonnes only. Notwithstanding Article 2 (2) of Regulation (EEC) No 574/86, rights arising from an STM licence shall not be transferable during the term of validity of that licence. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 55, 1 . 3 . 1986, p. 106 . 0 OJ No L 293, 27. 10 . 1988, p. 7. ¥) OJ No L 57, 1 . 3 . 1986, p. 1 . ( «) OJ No L 144, 29 . 5 . 1986, p. 20 . O OJ No L 231 , 9 . 8 . 1989, p. 5. No L 360/22 Official Journal of the European Communities 9 . 12. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission